291 F.2d 752
FARMERS MUTUAL AUTOMOBILE INSURANCE COMPANY, a corporation,v.Lucas BUSS and Emma Buss, his wife.
No. 6701.
United States Court of Appeals Tenth Circuit.
May 24, 1961.

Appeal from the United States District Court for the District of Kansas.
Charles L. Davis, Jr., and Frank M. Rice, Topeka, Kan., and Donald Sands, Holton, Kan., for appellant.
William Hergenreter, Topeka, Kan., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed May 24, 1961, D.C., 188 F.Supp. 895, pursuant to written agreement of counsel.